DETAILED ACTION
	This office action is in response to the request for continuation filed on March 28, 2022 in application 15/993,046. 
Claims 1-2, 6-8, 12-14, 18-26 are presented for examination.   Claims 3-5, 9-11 and 15-17 are previously cancelled.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 28, 2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Allowable Subject Matter
Claims 1-2, 6-8, 12-14, 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner deemed claims 1-2, 6-8, 12-14, 18-26 as novel when read as a whole for the limitations of in response to determining the current or potential power loss, storing unwritten data, which is intended for the storage memory, from the first memory type to the second memory type and committing the unwritten data from the second memory type to the storage memory.   It is noted that backup of data when there is a power or potential power requires copy of data to the second memory type and also committing the data to storage memory.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Loan L.T. Truong/Primary Examiner, Art Unit 2114     
Silicon Valley Regional Office
Loan.truong@uspto.gov